United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-4092SI
                                   _____________

William R. Howell,                   *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the Southern
      v.                             * District of Iowa.
                                     *
Kenneth S. Apfel, Commissioner of    *     [UNPUBLISHED]
Social Security,                     *
                                     *
                   Appellee.         *
                               _____________

                            Submitted: April 13, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

       William R. Howell appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Howell supplemental security income
benefits. After careful review of the parties' briefs and the administrative record, we
conclude substantial evidence supports the decision of the Commissioner that Howell
is not disabled for Social Security purposes. We affirm for the reasons stated in the
district court's opinion. See 8th Cir. R. 47B.


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-